Citation Nr: 1625026	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-33 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a left rotator cuff strain.

2. Entitlement to an effective date earlier than May 1, 2009, for the award of service connection for a left rotator cuff strain.

3. Entitlement to an initial rating in excess of 10 percent for residuals of a left wrist injury with contusion.

4. Entitlement to an effective date earlier than May 1, 2009, for the award of service connection for a left wrist injury with contusion.

5. Entitlement to a compensable rating for kidney stones prior to July 13, 2009, and in excess of 30 percent thereafter.

6. Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle sprain.

7. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hair loss of the left side of head.

8. Entitlement to service connection for hair loss.

9. Entitlement to service connection for an abdominal disorder, to include a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to August 1992 including service in the Southwest Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Chicago, Illinois.  The RO in Chicago, Illinois forwarded the appeal to the Board.

In February 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that at the February 2016 hearing, the Veteran reported that he believed that the following issues were also on appeal: entitlement to an effective date prior to November 19, 1993 for the award of a 10 percent rating for a left ankle sprain and entitlement to service connection for left and right knee disorders, hearing loss, a right shoulder disorder, a right ankle disorder and posttraumatic stress disorder.

As to the left ankle sprain, a January 2015 rating decision granted, on the basis of clear and unmistakable error, a 10 percent evaluation effective November 19, 1993, following the Veteran's December 2012 statement claiming that a higher rating was warranted from at least July 1994.  The Veteran was notified that this decision constituted a full grant of benefits and he did not submit any correspondence contesting that finding.  Accordingly, that issue is not before the Board.

As to the left and right knees, an October 2015 rating decision denied, among other issues, entitlement to service connection for left and right knee disorders.  There is currently no notice of disagreement of record.  If the Veteran wishes to appeal this issue, he is advised that effective March 24, 2015, VA will only accept issues listed on a timely VA Form 21-0958, Notice of Disagreement, in cases where the agency of original jurisdiction (AOJ) provides the form for the purpose of initiating an appeal, and that no other form, VA or otherwise, will be accepted as a Notice of Disagreement in these cases.  38 C.F.R. § 20.201 (2015).

Regarding the issues of entitlement to service connection for hearing loss, a right shoulder disorder, and a right ankle disorder, the claims file is negative for any pending claims or rating decisions addressing those issues.  If the Veteran wishes to submit a claim involving any of these issues, the Veteran and his representative are advised that, effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

Finally, as to posttraumatic stress disorder, in an August 2014 correspondence, the Veteran timely appealed an October 2013 rating decision which denied entitlement to service connection for posttraumatic stress disorder.  Generally, where, as here, no statement of the case has been issued, the Board is required to remand rather than refer the appealed issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, however, the Board's review of the Veterans Appeals Control and Locator System indicates that the RO is already taking action on these issues.  Accordingly, at this juncture, the Board will decline jurisdiction over that appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to higher ratings for a left rotator cuff strain, a left wrist injury, kidney stones, and a left ankle sprain; entitlement to service connection for hair loss and an abdominal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A July 1994 rating decision denied the Veteran's claims for entitlement to service connection for a left wrist injury and left shoulder pain.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2. The claim upon which the grants of service connection for a left rotator cuff strain and a left wrist injury with contusion were based was filed on May 1, 2009, and no document that can be construed as a claim for entitlement to service connection for these disabilities was received between the prior final denial and this date.

3. In a July 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hair loss of the left side of head.  The Veteran neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

4. Evidence added to the record since the July 1994 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hair loss.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date earlier than May 1, 2009, for the award of service connection for a left rotator cuff strain, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.400 (2015).

2. The criteria for entitlement to an effective date earlier than May 1, 2009, for the award of service connection for a left wrist injury with contusion, have not been met. 38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1(p), 3.155, 3.156(b), 3.400.

3. New and material evidence has been presented to reopen a claim of entitlement to service connection for hair loss of the left side of head.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the application to reopen, further discussion of the VCAA is unnecessary with regard to that claim.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have otherwise been met.  There is no issue as to providing an appropriate application form or completeness of the application as to the issues decided herein.  With regard to the earlier effective date claims for the left shoulder and wrist, these claims arise from the Veteran's disagreement with the effective dates assigned in connection with the grants of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the appropriate effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in affording VA examinations as warranted by law and obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional pertinent records have yet to be requested or are otherwise outstanding.  While the Veteran reported receiving treatment through the Jesse Brown VA Medical Center in Chicago, Illinois in a September 2009 correspondence, the RO attempted to obtain those records but was unsuccessful; accordingly, VA notified the Veteran that it was unable to obtain those records in an October 2009 rating decision.  Further, although the Board is remanding the appeal in part to obtain any outstanding VA treatment records dated after January 2015, there is no indication that there are outstanding records dated prior to May 1, 2009.  Hence, all pertinent evidence relating to the claims decided herein is of record.

I. Earlier Effective Dates

Left Wrist and Left Shoulder

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  See also 38 C.F.R. § 3.400(b)(2)(ii) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for a left shoulder disability or left wrist disability was filed within a year of the Veteran's August 1992 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.

In October 2009, the RO declined to reopen claims of entitlement to service connection for a left wrist injury and left shoulder pain.  In May 2010, the Veteran timely appealed, submitting new and material evidence.  Subsequently, in October 2012, the RO granted entitlement to service connection for a left rotator cuff strain and a left wrist injury with contusion.  The effective dates assigned in connection with the grants of service connection for both disorders were May 1, 2009, the dates the claims were received.  The Veteran timely challenged the assigned effective dates, and they are thus properly before the Board.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Previously, in July 1994, the RO denied claims of entitlement to service connection for a left wrist injury and left shoulder pain.  Although notified of this denial in a letter later that month, in April 1995, the Veteran appealed only the left wrist issue.  In July 1995, a statement of the case was issued but the Veteran did not timely perfect that appeal.  38 C.F.R. § 20.302 (2015).  The Veteran also did not submit new and material evidence as to either claim within the one year appeal period.  Hence, this denial therefore became final as to both issues.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. §§ 3.400(r) (38 C.F.R. § 3.400(r) (effective date of reopened claim is date of receipt of claim or date entitlement arose, whichever is later); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  See Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).

In this case, the Veteran and his representative do not contend that there was a pending claim for service connection for a left wrist or left shoulder disorder prior to May 1, 2009.  As noted, there were final denials of both claims in July 1994.  The Board has thoroughly reviewed the claims file but finds that there is no document dated between this final denial and the claims that were granted that could be construed as a claim for entitlement to service connection for a left shoulder or a left wrist disorder.  None of the communications received prior to the May 2009 claim for service connection for left shoulder and left wrist disorders indicated an intent to apply for such a benefit, other than those claims that were finally denied as indicated above.  There is therefore no document dated prior to May 1, 2009, that could serve as the basis for an earlier effective date for the grants of service connection for a left rotator cuff strain and a left wrist injury.

The arguments of the Veteran and his representative do not warrant a different result.  The Veteran essentially contended in his December 2012 notice of disagreement and elsewhere that he was entitled to an earlier effective date because his medical conditions were longstanding.  At the February 2016 hearing, the Veteran claimed that he warranted an earlier effective date because he had filed as early as 1993.  As to the arguments of the Veteran, the Board is bound by the applicable statutes and regulations. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  Those laws and regulations provide specific guidance as to the documents on which effective dates may be based, and the fact that a disability or disabilities are of longstanding nature does not warrant a different result under these laws and regulations.  Again, the July 1994 rating decision became a final denial after the Veteran failed to appeal the claim for a left shoulder and failed to timely perfect an appeal as to the left wrist.  The November 1993 date of the claim that was denied in the final denial cannot serve as the basis for the effective date of the grant of service connection for these disabilities under general effective date principles for the reasons stated above.  To the extent that the Veteran and his representative contend that the effective dates should be based on the date entitlement arose, the regulations make clear that whether the grant of service connection was based on a claim or an application to reopen, the effective date is the date of the claim or the date entitlement arose, whichever is later, and the date entitlement arose therefore cannot warrant an earlier effective date.  38 C.F.R. § 2.400(b)(2)(ii), (r).

For the foregoing reasons, the preponderance of the evidence is against the claims for earlier effective dates for the grant of service connection for a left rotator cuff strain and a left wrist injury.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b).

II. New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, in July 1994, the RO denied the Veteran's claim of entitlement to service connection for hair loss on the left side of the head.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Evidence received since the July 1994 denial incudes an October 2013 VA examination where a VA examiner stated that the etiology of the Veteran's alopecia areata was thought to be an autoimmune disease but that because the etiology was not well delineated, he believed that the disease could be considered a skin disease of a medically unexplained origin.  To the extent this statement supports the Veteran's contention that his hair loss is the result of his service in the Southwest Theater of Operations during the Persian Gulf War, it raises a reasonable possibility of substantiating the claim were the claim to be reopened.  Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

Entitlement to an effective date earlier than May 1, 2009, for the award of service connection for a left rotator cuff strain, is denied.

Entitlement to an effective date earlier than May 1, 2009, for the award of service connection for a left wrist injury with contusion, is denied.

New and material evidence having been received, the claim of entitlement to service connection for hair loss of the left side of head is reopened.


REMAND

Regarding the claims for hair loss and an abdominal disorder, the Veteran has at times attributed these conditions to exposure to various chemicals as a result of his service in the Gulf War.  As the Veteran served in the Southwest Theater of Operations during the Persian Gulf War, he is a Persian Gulf Veteran and therefore may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A),(B) (2015).  Significantly, signs or symptoms of such illness include, among other symptoms, signs and symptoms involving the skin, muscle pain, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b)(2), (4), (10).  Entitlement to compensation requires that the resulting disability is manifest to a compensable degree and cannot be attributed to any known clinical diagnosis, and that disability has existed for 6 months or more or exhibits intermittent episodes of improvement or worsening over a 6 month period.  38 C.F.R. § 3.317(a)(i),(ii), (4).

As to the claim involving hair loss, as noted above, in October 2013, the VA doctor stated that stated that the etiology of the Veteran's alopecia areata was thought to be an autoimmune disease but that because the etiology was not well delineated, he believed that the disease could be considered a diagnosable skin disease of a medically unexplained origin.  Thereafter, in October 2014, the RO requested an opinion from another doctor and, the same month, the doctor hand wrote on a single piece of paper only the following: "I have reviewed his file.  It is less likely as not that his Gulf War service (environmental exposure) caused his alopecia.  There is no medical evidence extant that lists exposure to Gulf War environmental hazards as a cause of alopecia."  Hence, as the October 2014 doctor did not address the October 2013 examiner's opinion that suggested that the Veteran's hair loss may be considered a medically unexplained chronic multisymptom illness, a clarifying addendum opinion is needed.

As to the claim of entitlement to service connection for an abdominal disorder, at various times, the Veteran has described this claim as including a hernia, rectal bleeding, and/or as due to undiagnosed illness or medically unexplained chronic multisymptom illness.  While the October 2013 VA examiner addressed only symptoms of rectal bleeding which he attributed to hemorrhoids, no opinion has been obtained which encompasses the full scope of the Veteran's claim, to include whether his symptoms of abdominal pain are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness.  Thus, a VA examination and opinion is needed to fully address the abdominal disorder claim.

As to the claims for increased ratings for the left shoulder, left wrist, left ankle and kidney stones, the most recent VA examinations in connection with these disabilities were conducted almost four years ago, in September 2012.  Since that time the Veteran has continued to seek treatment for these disabilities and in December 2012, he reported that his disabilities had worsened.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's statements, continued treatment, and length of time since the last VA examinations, the Board finds that new VA examinations are warranted.

The Veteran has also asserted that the initial compensable rating for his kidney stones should earlier than that currently assigned.  He should identify any treatment records or other documentation that support these contentions.  To the extent VA assistance is indicated in obtaining records that assistance should be provided and documented.

In addition, the Veteran has indicated that he has received continued treatment for his disabilities through VA facilities but the most recent VA treatment records are dated from January 2015.  To the extent there are any outstanding VA treatment records, these should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records dated after January 2015.  Also, the Veteran is free to identify any treatment that he had for kidney stones prior to the award of a compensable rating as of July 2009.  If there are records that should be obtained, he should so indicate to the AOJ and if assistance is needed in obtaining these records such assistance should be provided.  All attempts to obtain records should be documented in the electronic folders.

2. After completing the above, the Veteran should be afforded VA examinations to evaluate the current severity of his service-connected kidney stones, left rotator cuff strain, residuals of a left ankle sprain, and residuals of a left wrist injury with contusion.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to kidney stones, shoulder disability, ankle disability, and wrist disability.

3. Schedule the Veteran for a VA examination as to the etiology of any abdominal disorder.  All necessary tests should be conducted. The claims file should be reviewed by the examiner.

The examiner should first indicate whether the Veteran experiences any abdominal muscle pain or gastrointestinal signs or symptoms that have not been attributed to a known clinical diagnosis.  If any abdominal muscle pain or gastrointestinal signs or symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, as to any diagnosed abdominal disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during the Veteran's military service.

A complete rationale should accompany any opinion provided.

4. Thereafter, forward the entire claims file to the examiner who prepared the October 2014 VA opinion concerning hair loss, or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file should be reviewed by the examiner with particular attention given to the October 2013 VA examination.

The examiner should first indicate whether the Veteran's hair loss involves any signs or symptoms that have not been attributed to a known clinical diagnosis.  If any symptoms cannot be attributed to a known clinic diagnosis, the examiner should indicate if the symptoms have persisted for 6 months or more.

Then, as to any diagnosed hair loss disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that such disorder is related to or had its onset during the Veteran's military service.

A complete rationale should accompany any opinion provided.

5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


